EXHIBIT 10.3


THIRD AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS


THIS THIRD AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(“Third Amendment”) is made and entered into effective as of August 11, 2016, by
and among 6700 N. ROCHESTER, LLC, a Michigan limited liability company
(“Seller”); GAHC4 ROCHESTER HILLS MI MOB, LLC, a Delaware limited liability
company (“Buyer”); and CHICAGO TITLE INSURANCE COMPANY (“Escrow Agent”).
Recitals
WHEREAS, Seller and Buyer entered into that certain Real Estate Purchase
Agreement and Escrow Instructions, dated as of June 20, 2016, as amended by that
certain First Amendment to Real Estate Purchase Agreement and Escrow
Instructions, dated as of July 19, 2016, as further amended by that certain
Second Amendment to Real Estate Purchase Agreement and Escrow Instructions,
dated as of August 1, 2016 (collectively, the “Purchase Agreement”); and
WHEREAS, Seller and Buyer seek to amend the Purchase Agreement as set forth
below.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Buyer hereby agree as follows:
1.    Recitals. The recitals set forth above are true and correct and are hereby
incorporated in their entirety. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Purchase Agreement.
2.    Due Diligence Period. Seller and Buyer have agreed to extend the Due
Diligence Period to Wednesday, September 7, 2016. Accordingly, Section 3.2 of
the Purchase Agreement is hereby deleted in its entirety and replaced with the
following:
3.2    Due Diligence Period. Buyer shall have until 6:00 p.m. EDT on Wednesday,
September 7, 2016 (the “Due Diligence Period”) to physically inspect the
Property, review the economic data, conduct appraisals, perform examinations of
the physical condition of the Improvements, conduct environmental inspections of
the Property, as permitted in Section 3.1, supra, and to otherwise conduct such
due diligence review of the Property and all of the items to be furnished by
Seller to Buyer pursuant to Section 3.3, infra, and all records and other
materials related thereto as Buyer deems appropriate.
3.    Buyer’s Title Defect Notice. Seller and Buyer have agreed that in
connection with the extension of the Due Diligence Period contained in this
Third Amendment, Buyer’s Title Defect Notice shall be noticed to Seller in
writing no later than Tuesday, August 23, 2016.


1

--------------------------------------------------------------------------------




4.    Ratifications. Except as specifically herein amended, all terms,
provisions, conditions and exhibits contained in the Purchase Agreement are
hereby confirmed, ratified and restated and shall remain unmodified and in full
force and effect. In the event that any provision of this Third Amendment shall
conflict with the terms, provisions, conditions, and exhibits of the Purchase
Agreement, the terms of this Third Amendment shall govern and control.
5.    Counterparts; Signatures. This Third Amendment may be executed in any
number of counterparts and by each of the undersigned on separate counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts when taken together shall constitute but one and the same Third
Amendment. Signatures to this Third Amendment transmitted in .pdf (portable
document format), via electronic mail or other electronic means shall be treated
as originals in all respects for purposes of this Third Amendment. Seller and
Buyer further agree that the acknowledgement of this Third Amendment by Escrow
Agent is not required for this Third Amendment to be binding and effective as
between Seller and Buyer.
6.    Successors and Assigns. This Third Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.


{Signatures appear on the following pages}


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date indicated in the preamble above.


BUYER:
GAHC4 ROCHESTER HILLS MI MOB, LLC,
a Delaware limited liability company
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings,
 
LP, Its Sole Member
 
 
 
By:
Griffin-American Healthcare REIT IV,
 
 
Inc., a Maryland corporation,
 
 
Its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey T. Hanson
 
 
Name:
Jeffrey T. Hanson
 
 
Title:
Chief Executive Officer















[Signature Page to Third Amendment – Signatures Continue on Following Pages]


3

--------------------------------------------------------------------------------






SELLER:
6700 N. ROCHESTER, LLC,
a Michigan limited liability company
 
 
By:
/s/ Stacy Richards
Name:
Stacy Richards
Its:
Member























[Signature Page to Third Amendment – Signatures Continue on Following Page]


4

--------------------------------------------------------------------------------






The undersigned Escrow Agent acknowledges the foregoing Third Amendment:


CHICAGO TITLE INSURANCE COMPANY
 
 
By:
/s/ Shannon Bright
Name:
Shannon Bright
Its:
Escrow Officer























[Signature Page to Third Amendment]








5